Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hanshuang Liang on 4/26/2022.
The application has been amended as follows: 
In the claims: 
Claim 1
1. (Currently Amended)	A method for modifying a recommendation parameter, comprising:
displaying, by a terminal, a user interface including options of modifiable recommendation parameters of recommended content, wherein each of the plurality of recommendation parameters corresponds to a feature value and a feature weight of a feature, and the feature is a user feature
displaying, by the terminal, a first modification interface in response to a first operation that is input by a user for the options, wherein the first operation requests a display of the first modification interface, and the first modification interface includes a plurality of recommendation parameters, a plurality of areas, and a plurality of boundaries between the plurality of areas, each of the plurality of areas corresponds to one feature, a size of each of the plurality of areas corresponds to the feature weight of the feature;
sending, by the terminal, a first modification request to a first server in response to a second operation that is input by the user, wherein the second operation modifies at least one of the plurality of recommendation parameters, and the first modification request requests the server to modify the at least one recommendation parameter;
wherein: 
the second operation comprises moving, in the first modification interface, a first boundary of the plurality of boundaries, and
the first modification request comprises 
a request for modifying a first feature weight of a first feature associated with the first boundary and a second feature weight of a second feature associated with the first boundary, 
displaying, by the terminal, a second modification interface in response to a third operation that is input by the user and received by the terminal, wherein the third operation is used to instruct the terminal to activate an area in the plurality of areas, and the second modification interface displays a feature value modification range of [[a]]the first feature corresponding to the area, wherein the feature value modification range of the first feature includes a plurality of feature value ranges; and
sending, by the terminal, a second modification request to the first server in response to a fourth operation that is input by the user, wherein: 
the fourth operation comprises selecting, in the second modification interface, another feature value range from the feature value modification range of the first feature corresponding to the area, wherein the another feature value range is different from a feature value range of the first feature in the first modification interface, and 
the second modification request comprises a request for modifying the feature value of the first feature corresponding to the area to the another feature value range.

Claim 12
12. (Currently Amended)	 A terminal, comprising a display module, an input unit, and a communications unit, wherein
the display module displays a user interface including options of modifiable recommendation parameters of recommended content, wherein each of the plurality of recommendation parameters corresponds to a feature value and a feature weight of a feature, and the feature is a user feature
the input unit receives a first operation and a second operation from a user for the options, the first operation causing a display of a first modification interface; 
the display module further displays the first modification interface including a plurality of recommendation parameters, a plurality of areas, and a plurality of boundaries between the plurality of areas, wherein each of the plurality of areas corresponds to one feature, a size of each of the plurality of areas corresponds to the feature weight of the feature; 
the communications unit sends a first modification request to a first server, 
wherein: 
the second operation modifies at least one of the plurality of recommendation parameters, 
the first modification request requests the server to modify the at least one recommendation parameter, 
the second operation comprises moving, in the first modification interface, a first boundary of the plurality of boundaries, and 
the first modification request comprises: 
a request for modifying a first feature weight of a first feature associated with the first boundary and a second feature weight of a second feature associated with the first boundary, 
	the display module further displays a second modification interface in response to a third operation from the user, wherein the third operation is used to instruct the display module to activate an area in the plurality of areas, and the second modification interface displays a feature value modification range of [[a]]the first feature corresponding to the area, wherein the feature value modification range of the first feature includes a plurality of feature value ranges; and
	the communications unit further sends a second modification request to the first server in response to a fourth operation by the user, wherein:
the third operation comprises selecting, in the second modification interface, another feature value range from the feature value modification range of the first feature corresponding to the area, wherein the another feature value range is different from a feature value range of the first feature in the first modification interface, and
the second modification request comprises a request for modifying the feature value of the first feature corresponding to the area to the another feature value range.

Claim 24
24. (Currently Amended)	 A non-transitory computer-readable medium having computer-executable instructions stored thereon, the computer-executable instructions, when executed by a processor, causing the processor to facilitate:
displaying a user interface including options of modifiable recommendation parameters of recommended content, wherein each of the plurality of recommendation parameters corresponds to a feature value and a feature weight of a feature, and the feature is a user feature
displaying a first modification interface in response to a first operation that is input by a user for the options, wherein the first operation requests a display of the first modification interface, and the first modification interface includes a plurality of recommendation parameters, a plurality of areas, and a plurality of boundaries between the plurality of areas, each of the plurality of areas corresponds to one feature, a size of each of the plurality of areas corresponds to the feature weight of the feature; 
sending
wherein: 
the second operation comprises moving, in the first modification interface, a first boundary of the plurality of boundaries, and
the first modification request comprises: 
a request for modifying a first feature weight of a first feature associated with the first boundary and a second feature weight of a second feature associated with the first boundary, 
displayingprocessor to activate an area in the plurality of areas, and the second modification interface displays a feature value modification range of [[a]]the first feature corresponding to the area, wherein the feature value modification range of the first feature includes a plurality of feature value ranges; and
sending
the fourth operation comprises selecting, in the second modification interface, another feature value range from the feature value modification range of the first feature corresponding to the area, wherein the another feature value range is different from a feature value range of the first feature in the first modification interface, and 
the second modification request comprises a request for modifying the feature value of the first feature corresponding to the area to the another feature value range.

Claim 25
25. (Previously Presented)	The non-transitory computer-readable medium according to claim 24, when executed by a processor, causing the processor to further facilitate:
sending
receiving
displaying

Reasons for Allowance
Claims 1, 6, 12, 17, 24-25 are allowed.
Independent claims 1, 12, and 24 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “displaying, by a terminal, a user interface including options of modifiable recommendation parameters of recommended content, wherein each of the plurality of recommendation parameters corresponds to a feature value and a feature weight of a feature, and the feature is a user feature;
displaying, by the terminal, a first modification interface in response to a first operation that is input by a user for the options, wherein the first operation requests a display of the first modification interface, and the first modification interface includes a plurality of recommendation parameters, a plurality of areas, and a plurality of boundaries between the plurality of areas, each of the plurality of areas corresponds to one feature, a size of each of the plurality of areas corresponds to the feature weight of the feature;
sending, by the terminal, a first modification request to a first server in response to a second operation that is input by the user, wherein the second operation modifies at least one of the plurality of recommendation parameters, and the first modification request requests the server to modify the at least one recommendation parameter;
wherein: 
the second operation comprises moving, in the first modification interface, a first boundary of the plurality of boundaries, and
the first modification request comprises 
a request for modifying a first feature weight of a first feature associated with the first boundary and a second feature weight of a second feature associated with the first boundary” in the specific combinations as recited in claim 1.
As to claim 12:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “the display module displays a user interface including options of modifiable recommendation parameters of recommended content, wherein each of the plurality of recommendation parameters corresponds to a feature value and a feature weight of a feature, and the feature is a user feature; 
the input unit receives a first operation and a second operation from a user for the options, the first operation causing a display of a first modification interface; 
the display module further displays the first modification interface including a plurality of recommendation parameters, a plurality of areas, and a plurality of boundaries between the plurality of areas, wherein each of the plurality of areas corresponds to one feature, a size of each of the plurality of areas corresponds to the feature weight of the feature; 
the communications unit sends a first modification request to a first server, 
wherein: 
the second operation modifies at least one of the plurality of recommendation parameters, 
the first modification request requests the server to modify the at least one recommendation parameter, 
the second operation comprises moving, in the first modification interface, a first boundary of the plurality of boundaries, and 
the first modification request comprises: 
a request for modifying a first feature weight of a first feature associated with the first boundary and a second feature weight of a second feature associated with the first boundary” in the specific combinations as recited in claim 12.
As to claim 24:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “displaying a user interface including options of modifiable recommendation parameters of recommended content, wherein each of the plurality of recommendation parameters corresponds to a feature value and a feature weight of a feature, and the feature is a user feature;
displaying a first modification interface in response to a first operation that is input by a user for the options, wherein the first operation requests a display of the first modification interface, and the first modification interface includes a plurality of recommendation parameters, a plurality of areas, and a plurality of boundaries between the plurality of areas, each of the plurality of areas corresponds to one feature, a size of each of the plurality of areas corresponds to the feature weight of the feature; 
sending a first modification request to a first server in response to a second operation that is input by the user, wherein the second operation modifies at least one of the plurality of recommendation parameters, and the first modification request requests the server to modify the at least one recommendation parameter;
wherein: 
the second operation comprises moving, in the first modification interface, a first boundary of the plurality of boundaries, and
the first modification request comprises: 
a request for modifying a first feature weight of a first feature associated with the first boundary and a second feature weight of a second feature associated with the first boundary” in the specific combinations as recited in claim 24.
Claims 6, 17, and 25 depend on one of independent claims 1, 12, and 24, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173